—In a proceeding pursuant to Election Law article 16, inter alia, to invalidate a petition designating Ryland W. Gaines, Jr., as a candidate in a primary election to be held on September 12, 2000, for the nomination of the Democratic Party as its candidate for the public office of Member of the New York State Assembly for the 5th Assembly District, the appeal is from a final order of the Supreme Court, Suffolk County (Kitson, J.), dated August 15, 2000, which, after a hearing, granted the petition.
Ordered that the final order is affirmed, without costs or disbursements.
The Supreme Court correctly determined that the testimony of numerous witnesses at the hearing demonstrates many instances of fraud in the obtaining of signatures for the designating petition. In light of the candidate’s role in the gathering of such signatures, the petition was permeated with fraud and was properly invalidated (see, Matter of Saitta v Rivera, 264 *431AD2d 490; Matter of Bennett v Board of Elections, 264 AD2d 451; Matter of Flower v D'Apice, 104 AD2d 578). Ritter, J. P., S. Miller, Florio and H. Miller, JJ., concur.